             Case 2:20-cv-01510-RSL Document 18 Filed 04/19/21 Page 1 of 1




 1

 2

 3

 4

 5

 6                        IN THE UNITED STATE DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE
 8

 9    J.G., by and through his parents and                NO: 20:20-cv-01510-RSL
      guardians, C.G. and L.R,
10
                                     Plaintiff,           ORDER GRANTING UNOPPOSED
11                                                        MOTION TO AMEND
             vs.                                          COMPLAINT
12
      THE BOEING COMPANY MASTER
13    WELFARE PLAN; THE BOEING
      COMPANY EMPLOYEE BENEFIT
14    PLANS COMMITTEE, AND BLUE
      CROSS BLUE SHIELD OF ILLINOIS, a
15    division of HEALTH CARE SERVICE
      CORPOARAITO OF ILLINOIS STATE
16    PAC NFP,
17                                     Defendants.
18          The Court, having considered the Plaintiffs’ Unopposed Motion to Amend Complaint, it
19
     is hereby ORDERED that the motion is GRANTED. Plaintiff may file a First Amended
20
     Complaint within seven days of the date of this Order.
21
            Dated this 19th day of April, 2021.
22

23

24                                                Robert S. Lasnik
                                                  United States District Judge
25
      ORDER - 1
